DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/06/2021 has been entered.  Claims 1, 4, 8-10, and 14 have been amended.  Claims 2, 3, 6, 11, and 15-20 have been cancelled.  Claims 1, 4, 5, 7-10. And 12-14 are still pending in this application, with claims 1 and 10 being independent.
In consideration of the amendments/arguments with respect to claims 1-9 and 15-20, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, the limitation “a first edge of the lens” on line 10 of the claim has already been introduced on line 9. The limitation is suggested to be amended to --the first edge of the lens--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 8, and 9 the claims are dependent on canceled claim 2. Previous claim 2 was moved into claim 1. Therefore the Examiner will interpret these claims to be dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-11, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kearney et al. (US 9982872 Hereinafter Kearney).


    PNG
    media_image1.png
    479
    460
    media_image1.png
    Greyscale

(Kearney, Fig. 9, Zoomed and annotated to show sidewall and centering tab)

    PNG
    media_image2.png
    439
    554
    media_image2.png
    Greyscale

(Kearney, Fig. 10, Reproduced and annotated)
1, Kearney discloses a first end cap (40 to the left of the light source, Figs. 4 and 9) that is configured to cover an end of the luminaire (10, Fig. 4), the first end cap comprising: 
a base (42, Fig. 9); 
a first sidewall (44b and sidewall pointed out in Fig. 9 above) that extends along a perimeter of the base and is substantially perpendicular to the base (Fig. 9); and 
a centering tab (centering tab, Fig. 9 above) that is disposed on the first sidewall, 
a lens (30, Fig. 4) disposed in between the first end cap (40 which is more to the left in Fig. 4) and a second cap (40 to the right of the light source, Fig. 4) disposed opposite the first end cap (Fig. 4; Column 5, lines 13-30), wherein the centering tab abuts a first edge (a first edge, Fig. 10 above) of the lens (Fig. 10 provided above; Column 5, lines 13-30), 
wherein the first sidewall of the first end cap supports an a first edge of the lens (specifically the first side wall also supports the centering tab given that they are directly connected, Figs. 9 and 10) and a second sidewall (sidewall of Fig. 9) of the second other end cap supports a second edge of the lens (Figs. 9 and 10 are the same on both sides of the lens),
 wherein the first end cap further comprises an internal wall (100, Fig. 9; Column 5, lines 13-30) that is disposed on the base and offset from the first sidewall such that the internal wall defines a lens receiving cavity (the space between 100 and the sidewall, Fig. 9) between the internal wall and a portion of the first sidewall (Fig. 10), and wherein the centering tab is disposed in the lens receiving cavity (Figs. 9 and 10), wherein a space between a top surface of the centering tab and the internal wall is configured to receive the first edge of the lens (Fig. 10) when the lens is pushed up above the centering tab and the first edge of the lens extends into the space allowing the second edge of the lens to disengage from the second sidewall of the second 

Regarding claim 4, Kearney discloses the centering tab is positioned at a joint (where the centering tab meets with 42 in Fig. 9) between the base and the portion of the first sidewall (Fig. 9), and 
wherein the centering tab extends in a first direction (out of the page of fig. 9) from the base towards an outer edge of the first sidewall (Fig. 9) and in a second direction (generally vertical, Fig. 9) from the first sidewall towards the internal wall, the first direction and the second direction being substantially perpendicular to each other (Fig. 9).

Regarding claim 7, Kearney discloses the lens is a flexible lens (Column 3, lines 42-50, specifically, the lens is a thin piece of plastic which has flexibility).

Regarding claim 8, Kearney discloses the centering tab is disposed in the lens receiving cavity of the first end cap such that the lens receiving cavity widens above the centering tab (Fig. 9 provided, specifically the area above the centering tab where it is just the side wall is wider than the area with the centering tab).

Regarding claim 9, Kearney discloses the first end cap further comprises coupling tabs (120, Fig. 9) that are disposed on the first sidewall thereof (Column 5, lines 35-40), and wherein 

Regarding claim 10. (Currently Amended) A luminaire comprising: 
a first end cap (40 to the left of the light source, Figs. 4 and 9) that is configured to cover a first end (the end of 10 corresponding to 40 on the left side in Fig. 4) of the luminaire, the first end cap comprising a first base (42, Fig. 9) and a first centering tab (centering tab, Fig. 9 above) that is disposed on a first sidewall (44b and sidewall pointed out in Fig. 9 above) of the first end cap; 
a second end cap (40 which is more to the right in Fig. 4) that is disposed opposite to the first end cap and configured to cover a second end (the end of 10 corresponding to 40 on the right side in Fig. 4) of the luminaire, the second end cap comprising a second centering tab (centering tab, Fig. 9 above) that is disposed on a second sidewall (44b and sidewall pointed out in Fig. 9 above) of the second end cap, 
wherein the second end is opposite to the first end (Fig. 4); and 
a lens (30, Fig. 4) that is coupled to the first end cap and the second end cap and is disposed between the first centering tab of the first end cap and the second centering tab of the second end cap (Fig. 4; Column 5, lines 13-30), wherein the first sidewall of the first end cap supports a first edge (a first edge, Fig. 10 above) of the lens (Fig. 10 provided above; Column 5, lines 13-30) and a second sidewall (sidewall of Fig. 9) of the second end cap supports a second edge of the lens (Figs. 9 and 10 are the same on both sides of the lens), 
wherein the first end cap further comprises a first internal wall (100, Fig. 9; Column 5, lines 13-30) that is disposed on the first base and offset from the first sidewall such that the first 

Regarding claim 12, Kearney discloses each of the first end cap and the second end cap comprise coupling tabs (120, Fig. 9) that are configured to couple the first end cap and the second end cap to the luminaire (Column 5, lines 35-40.

Regarding claim 13, Kearney discloses the lens is flexible (Column 3, lines 42-50, specifically, the lens is a thin piece of plastic which has flexibility).

Regarding claim 14, Kearney discloses the first centering tab is positioned at a joint (where the centering tab meets with 42 in Fig. 9) between the first base (42, Fig. 9) and the first sidewall, and 
wherein the first centering tab extends in a first direction (out of the page of fig. 9) from the first base towards an outer edge of the first sidewall (Fig. 9) and in a second direction .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5, are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2003/0223231 Hereinafter McCarthy) in view of Kearney et al. (US 9982872 Hereinafter Kearney).

    PNG
    media_image3.png
    632
    570
    media_image3.png
    Greyscale

(McCarthy, Fig. 7, Reproduced and annotated)
1, McCarthy teaches a first end cap (34, 40, and 52; Figs. 3, 4, and 7; 53 shown on the left side of Fig. 1) that is configured to cover an end of the luminaire (Fig. 1), the first end cap comprising: 
a base (backside of 34 and 52, Fig. 3, Paragraphs 0038 and 0039); 
a first sidewall that extends along a perimeter of the base (Fig. 7 provided) and is substantially perpendicular to the base (Fig. 7, Specifically the base can be seen in Fig. 7 between the inner wall and the side wall); and 
a lens (80, Fig. 1, Paragraph 0045) disposed in between the first end cap and a second cap (52 on the right side of Fig. 1) disposed opposite the first end cap (Fig. 1), 
McCarthy fails to teach a centering tab that is disposed on the first sidewall, 
wherein the centering tab abuts a first edge of the lens, 
wherein the first sidewall of the first end cap supports an a first edge of the lens and a second another sidewall of the second other end cap supports a second edge of the lens, wherein the first end cap further comprises an internal wall that is disposed on the base and offset from the first sidewall such that the internal wall defines a lens receiving cavity between the internal wall and a portion of the first sidewall, and wherein the centering tab is disposed in the lens receiving cavity, wherein a space between a top surface of the centering tab and the internal wall is configured to receive the first edge of the lens when the lens is pushed up above the centering tab and the first edge of the lens extends into the space allowing the second edge of the lens to disengage from the second sidewall of the second end cap of the luminaire.
Kearney teaches a first end cap (40 to the left of the light source, Figs. 4 and 9) that is configured to cover an end of the luminaire (10, Fig. 4), the first end cap comprising: 
a base (42, Fig. 9); 

a centering tab (centering tab, Fig. 9 above) that is disposed on the first sidewall, 
a lens (30, Fig. 4) disposed in between the first end cap (40 which is more to the left in Fig. 4) and a second cap (40 to the right of the light source, Fig. 4) disposed opposite the first end cap (Fig. 4; Column 5, lines 13-30), wherein the centering tab abuts a first edge (a first edge, Fig. 10 above) of the lens (Fig. 10 provided above; Column 5, lines 13-30), 
wherein the first sidewall of the first end cap supports an a first edge of the lens (specifically the first side wall also supports the centering tab given that they are directly connected, Figs. 9 and 10) and a second sidewall (sidewall of Fig. 9) of the second other end cap supports a second edge of the lens (Figs. 9 and 10 are the same on both sides of the lens),
 wherein the first end cap further comprises an internal wall (100, Fig. 9; Column 5, lines 13-30) that is disposed on the base and offset from the first sidewall such that the internal wall defines a lens receiving cavity (the space between 100 and the sidewall, Fig. 9) between the internal wall and a portion of the first sidewall (Fig. 10), and wherein the centering tab is disposed in the lens receiving cavity (Figs. 9 and 10), wherein a space between a top surface of the centering tab and the internal wall is configured to receive the first edge of the lens (Fig. 10) when the lens is pushed up above the centering tab and the first edge of the lens extends into the space allowing the second edge of the lens to disengage from the second sidewall of the second end cap of the luminaire (specifically, both end caps are on both sides of the lenses. therefore when both are on the lens is pushed up above the centering tab of the first edge of and the second edge is still allowed to disengage from the second wall of the second end cap as required, Figs. 4, 9, and 10).


Regarding claim 5, McCarthy teaches the internal wall is substantially perpendicular to the base (Fig. 7), and wherein the internal wall is configured to prevent light from leaking out of the luminaire along a perimeter of the end cap (Paragraph 0042 specifically the endcap is made of aluminum which would prevent light from passing through it thereby preventing light from leaking out of the luminaire along the perimeter of the endcap).

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
The applicant has argued that Kearney fails to teach wherein the centering tab abuts a first edge of the lens. While this argument has been fully considered it is not persuasive. The Examiner points out that the applicant should see Fig. 9 in view of Fig. 10 which are provided and show this limitation.
The applicant has argued that Kearney fails to teach wherein the first end cap further comprises an internal wall that is disposed on the base and offset from the first sidewall such that the internal wall defines a lens receiving cavity between the internal wall and a portion of the first sidewall, and wherein the centering tab is disposed in the lens receiving cavity, wherein a space between a top surface of the centering tab and the internal wall is configured to receive the first edge of the lens when the lens is pushed up above the centering tab and the first edge of the lens extends into the space allowing the second edge of the lens to disengage from the second sidewall of the second end cap of the luminaire. While this argument has been fully considered it is not persuasive. The Examiner points out that the applicant should see claims 1 or 10 above.
The applicant has argued that McCarthy fails to teach the same limitations argued above for Kearney. While this argument has been fully considered it is not persuasive. The Examiner points out that the applicant should see claim 1 above with McCarthy in view of Kearney.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/            Examiner, Art Unit 2875     



/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875